Citation Nr: 0016449	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1972 until retiring in July 1992.  He died in March 
1998.  The appellant is his widow.  She appealed to the Board 
of Veterans' Appeals (Board) from a July 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied her claim for service 
connection for the cause of the veteran's death.  In February 
2000, she testified at a hearing at the RO before a member of 
the Board.  During the hearing, she submitted evidence in 
support of her claim and waived her right to have it 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(1999).

The appellant has not appealed a November 1999 RO decision 
that denied dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).


REMAND

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

According to his certificate of death, the veteran died 
in March 1998, the result of a self-inflicted gunshot wound 
to his head.  

During her February 2000 hearing, and in her substantive 
appeal, the appellant alleged that the veteran suffered from 
a manic-depressive/bipolar disorder his entire military 
career, and that there were clear indications of this during 
his military service.  She claimed that the manic-
depressive/bipolar disorder was manifested during service by 
symptoms such as chronic alcoholism, recurring depression, 
and erratic behavior (infidelity in their marriage, spending 
sprees, etc.).  She also claimed that the veteran initially 
attempted to commit suicide during service, in 1984, which 
attempt was also a manifestation of his manic-
depressive/bipolar disorder, and that a clinical social 
worker (James S. Thurston, ACSW, CSW) who treated the veteran 
shortly after that incident has since told her that the 
veteran's death was the result of his manic-
depressive/bipolar disorder that initially was manifested and 
treated during service.  Along with her substantive appeal, 
the appellant submitted a statement from this clinical social 
worker confirming that he treated the veteran on several 
occasions during service, after the attempted suicide in 
1984, while employed at the Army Community Services Clinic at 
Ft. Benjamin Harrison, Indiana.  The clinical social worker 
also indicated that the veteran was a very talented, 
ambitious, and sensitive soldier, but that he had a "problem 
with alcohol which masked a deep depression."

The clinical social worker did not submit any actual records 
of his treatment of the veteran, but, during the hearing, the 
appellant submitted another statement that she more recently 
found from this social worker addressed to the veteran, which 
is dated July 11, 1985, referring to, among other things, 
almost discarded "papers" the social worker thought the 
veteran might have wanted to share with the appellant.  The 
"papers," which also are of record, pertained to a 
military-issued insurance policy in case of death, and the 
intended beneficiaries of the policy (which included the 
appellant), and to a will, an obituary, and a departing 
letter to "friends and loved ones" the veteran apparently 
had prepared in anticipation of committing suicide.  Also of 
record is the envelope that the clinical social worker used 
to send the "papers" to the veteran, and it was stamped and 
dated by the U.S. Postal Service on July 15, 1985.

As further support for her claim, the appellant also 
submitted with her substantive appeal medical treatise 
evidence that she apparently obtained via the internet 
describing various symptoms that are common indicators of 
manic-depressive illness, as well as statements from members 
of the veteran's family and friends who knew him well, both 
personally and professionally, commenting on several 
incidents they knew of when his erratic behavior, excessive 
drinking, etc., were very evident.  Also during her hearing, 
the appellant submitted a December 1991 letter from the 
veteran wherein he offered to resign his position during 
service as editor-in-chief of the NCO Journal, reportedly 
because of a loss of confidence in his ability to perform his 
job responsibly due to suspicions concerning his personal and 
professional conduct, and the motives underlying his 
questionable actions.

Still other evidence submitted by the appellant in support of 
her claim includes a memorandum from the Acting Assistant 
Director for Civilian Personnel, addressed to the Commander 
of the U.S. Army Medical Department Activity, indicating that 
the veteran voluntarily admitted himself to a mental health 
clinic in May 1995, less than three years after retiring from 
the military, for psychiatric counseling and treatment 
because of growing concerns by management and others over his 
excessive drinking and aberrant behavior and improprieties 
related to it.  Things apparently had gotten so bad that he 
had attempted suicide at his office the previous day, causing 
him to be placed on administrative leave until it was 
determined, based on the results of his treatment and 
prognosis, whether he could successfully return to work.  The 
appellant also submitted memoranda from two of the veteran's 
immediate supervisors, the Acting Public Affairs Officer and 
the Commander of the U.S. Army Garrison, dated in June 1995 
and October 1996, respectively, indicating that he was 
working at Ft. Huachuca in Arizona at the time, that he 
declined to receive additional treatment and counseling for 
his alcoholism in June 1995, and that he continued to cause 
dissension in his office supposedly by making numerous 
hostile and slanderous statements that undermined his 
supervisors' authority.  There also were reports of 
disloyalty to others in his office, including the Public 
Affairs Officer, which in turn were creating serious 
problems.  

When, as here, VA has been notified of the possible existence 
of additional evidence-not of record-that might further 
support the appellant's allegations, VA has an obligation to 
advise her that this evidence is needed to complete 
her application for benefits.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).  Thus, 
since the private clinical social worker who reportedly 
treated the veteran during service in 1984, has purportedly 
linked the veteran's death to a psychiatric disorder in 
service, the RO must apprise the appellant that she should 
submit a statement or other evidence from this clinician to 
document this opinion.

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO must contact the appellant and 
apprise her of the need to complete her 
application for service connection for 
the cause of the veteran's death 
by submitting a statement or other 
evidence from the private clinical social 
worker who purportedly has linked the 
veteran's death by suicide to a manic-
depressive/bipolar disorder first 
manifested in service.  If acquiring such 
a statement is not possible, a similar 
statement from one with medical expertise 
sufficient to provide such an opinion may 
suffice.  All such evidence obtained must 
be associated with the other evidence of 
record in the claims folder.

2. After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  
The RO's discussion of the claim must 
take into account all pertinent evidence 
of record, including that obtained as a 
result of the development requested 
above, and all applicable laws, 
regulations, and case law.  

3.  If the benefit sought on appeal is 
not granted, the RO should provide the 
appellant a Supplemental Statement of the 
Case and should give her an opportunity 
to submit additional evidence and/or 
argument prior to returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to comply with governing 
adjudicative procedures; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


